Citation Nr: 1707752	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  16-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962 and from August 1963 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for an umbilical hernia, gastroesophageal reflux disease (GERD) and H-pylori, secondary to the Veteran's service-connected splenectomy, cholecystectomy and partial hepatorrhaphy were referred to the Agency of Original Jurisdiction (AOJ) in a September 2012 Board decision, but have yet to be adjudicated. Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's tinnitus manifested during active duty service.





CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).
 
The Veteran has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service.  The Veteran is competent to report his own experiences. There is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  The Board has found his statements that it manifested in service and persisted since that time competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his hearing loss began in service or was caused by an in-service event.  The Veteran asserts that he is now nearly deaf, that he has attended many VA clinics for treatment of his hearing problems, and that he was prescribed a hearing aid.

Thus far no evidence of any treatment for the Veteran's hearing disorder has been associated with the record, nor has the Veteran been provided a VA examination to assess the nature and etiology of such disorder. The Veteran is competent to report his subjective symptom of diminished hearing, as such symptom is capable of lay observation. Layno v. Brown, 6 Vet. App. 465, 469-471 (1994). The Veteran has alleged that such symptom began as a direct result of an in-service activity, but insufficient medical evidence is of record to inform any adjudication on the merits. Thus, the Veteran is entitled to a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his asserted hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The appellant should be invited to submit any evidence that may corroborate his assertions of a relationship between the alleged in-service events and any hearing loss.  In particular he is invited to submit medical opinion evidence showing that his hearing loss disability manifested during service or that any current hearing loss is at least as likely as not to have been caused by an event or injury in service.  

3.  After all available records have been associated with the electronic file, schedule the Veteran for a VA audiological examination to address the nature and etiology of the Veteran's claimed hearing loss.  The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

After performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) Identify all current hearing disorders, to include bilateral hearing loss for VA disability benefits purposes, if present. If the test results are found to be unreliable, please explain why and indicate whether additional testing is indicated.

(b) For every diagnosed disorder, state whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to acoustic trauma during the Veteran's period of active duty service.  Please provide a full explanation for these findings.  The examiner is also reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.

A complete, well-reasoned rationale must be provided for any opinion offered. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

6. Thereafter, the AOJ should readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


